DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in the claims 1 and 20 which state the source region having first conductivity and the drain region having second conductivity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states that source region and drain region have a different polarities, but this would not allow the device to work, and this assertion is against applicant’s own specification since Figures 17-18, which show drain and source regions have the same polarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al US Pub No. 20200135917), in view of Hoentschel et al (US Pub No. 20150162439).


 	With respect to claim 1, Singh et al discloses forming a semiconductor fin (10,Fig.1) having a first conductivity type (P, Para 16) over a semiconductor substrate (12,Fig.2); forming a well region (22,Fig.4A), the well region extending under and into a first location of the fin (10a, Fig.4A); forming a source region (38,Fig.5) in the well region, the source region extending under and into the first location of the fin (Fig.45) ; forming a drain region (18, 26,Fig.4A) having the second conductivity type (Para 21), the drain region extending under and into a second location of the fin (10b) at a second position of the semiconductor fin (right side,Fig.5); and forming a gate structure over the semiconductor fin (32,Fig.5), the gate structure partially overlapping the well region (Fig.5) and the source region. However, Singh et al does not explicitly disclose the gate region partially overlaps the source region, and the well having a second opposite conductivity type, and source having the first conductivity type. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Singh et al such that the well region would have opposite polarity such that the source region would have a first conductivity as a design choice. However, Singh et al does not explicitly disclose the gate region partially overlaps the source region. On the other hand, Hoentschel et al discloses that source region (105,Fig.1b) is overlapped by the gate structure (120,107,106,Fig.1b). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Singh et al according to the teachings of Hoentschel et al such that source region is large enough so it can be partially overlapped by the gate region in order to make larger contact area for the source region.

 	With respect to claim 2, Singh et al further comprising forming a field plate (28,Fig.5) structure over the semiconductor fin between the gate structure and the drain region (18,Fig.5).

 	With respect to claim 3, Singh et al wherein the semiconductor fin has a rectangular cross- section (10,Fig.1,1A). 

 	With respect to claim 4, Singh et al discloses there are multiple fins (10,Fig.1) all parallel to each other (Fig.1); however, it does not explicitly wherein the semiconductor fin is a first fin, further comprising forming a second semiconductor fin, the first and second fins being parallel and noncollinear.It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts above such that the semiconductor fin is a first fin, further comprising forming a second semiconductor fin, the first and second fins being parallel and noncollinear, in order to increase the processing capacity of the device.

 	With respect to claim 6, the arts cited above do not  explicitly disclose further comprising forming a silicide contact on an end face of the fin. However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the arts cited above such that a silicide contact on an end face of the fin such as the source region or the drain region for creating a better ohmic contact.

 	With respect to claim 7, the arts cited above do not explicitly disclose further comprising forming a first metal contact to the source region, a second metal contact to the drain region, and third metal contact to the gate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that forming a first metal contact to the source region, a second metal contact to the drain region, and third metal contact to the gate, in order to operate the device.

 	With respect to claim 8, the arts cited above do not explicitly disclose wherein the first or second metal contact makes a conductive connection to the fin at an end face of the fin. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the first or second metal contact makes a conductive connection to the fin at an end face of the fin, in order to make the device operational.

 	With respect to claim 9, Singh et al discloses a gate dielectric layer (a layer under 32,Fig.5), however, it  does not explicitly disclose  further comprising forming a gate dielectric layer and a second dielectric layer on the fin, the second dielectric layer thicker than the first dielectric layer, wherein the gate structure is located over a portion of the gate dielectric layer and  the second dielectric layer, and the second dielectric layer extends on the fin from the gate structure to the drain region. On the other hand, Hoentschel et al discloses forming a gate dielectric layer (120,Fig.1b) and a second dielectric layer (109,Fig.1b) on the fin, the second dielectric layer thicker than the first dielectric layer (Fig.1b), wherein the gate structure is located over a portion of the gate dielectric layer and  the second dielectric layer (Fig.1b), and the second dielectric layer extends on the fin from the gate structure to the drain region (Fig.1b). It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Singh et al such that Singh et al is modified according to the teachings of Hoentschel et al such that a gate dielectric layer and a second dielectric layer on the fin, the second dielectric layer thicker than the first dielectric layer, wherein the gate structure is located over a portion of the gate dielectric layer and  the second dielectric layer, and the second dielectric layer extends on the fin from the gate structure to the drain region, in order to prevent cross talk to interfere with transistor’s operation. 

 	With respect to claim 10, the arts cited above do not explicitly disclose wherein the first conductivity type is N-type and the second conductivity type is P-type. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above such that the first conductivity type is N-type and the second conductivity type is P-type as a design choice.

 	With respect to claim 11, Singh et al discloses fa semiconductor fin (10,Fig.1) having a first conductivity type (P, Para 16) over a semiconductor substrate (12,Fig.2); fa well region (22,Fig.4A), the well region extending under and into a first location of the fin (10a, Fig.4A); a source region (38,Fig.5) in the well region, the source region extending under and into the first location of the fin (Fig.45) ; a drain region (18, 26,Fig.4A) having the second conductivity type (Para 21), the drain region extending under and into a second location of the fin (10b) at a second position of the semiconductor fin (right side,Fig.5); and  a gate structure over the semiconductor fin (32,Fig.5), the gate structure partially overlapping the well region (Fig.5) and the source region. However, Singh et al does not explicitly disclose the gate region partially overlaps the source region, and the well having a second opposite conductivity type, and source having the first conductivity type. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Singh et al such that the well region would have opposite polarity such that the source region would have a first conductivity as a design choice. However, Singh et al does not explicitly disclose the gate region partially overlaps the source region. On the other hand, Hoentschel et al discloses that source region (105,Fig.1b) is overlapped by the gate structure (120,107,106,Fig.1b). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Singh et al according to the teachings of Hoentschel et al such that source region is large enough so it can be partially overlapped by the gate region in order to make larger contact area for the source region.

 	With respect to claim 12, Singh et al further comprising a field plate (28,Fig.5) structure over the semiconductor fin between the gate structure and the drain region (18,Fig.5).

 	With respect to claim 13, Singh et al wherein the semiconductor fin has a rectangular cross- section (10,Fig.1,1A). 

	With respect to claim 14, Singh et al discloses there are multiple fins (10,Fig.1) all parallel to each other (Fig.1); however, it does not explicitly wherein the semiconductor fin is a first fin, further comprising forming a second semiconductor fin, the first and second fins being parallel and noncollinear.It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts above such that the semiconductor fin is a first fin, further comprising forming a second semiconductor fin, the first and second fins being parallel and noncollinear, in order to increase the processing capacity of the device.


 	With respect to claim 16, the arts cited above do not  explicitly disclose further comprising a silicide contact on an end face of the fin. However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the arts cited above such that a silicide contact on an end face of the fin such as the source region or the drain region for creating a better ohmic contact.


 	With respect to claim 17, the arts cited above do not explicitly disclose further comprising  a first metal contact to the source region, a second metal contact to the drain region, and third metal contact to the gate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a first metal contact to the source region, a second metal contact to the drain region, and third metal contact to the gate, in order to operate the device.

 	With respect to claim 18, the arts cited above do not explicitly disclose wherein the first or second metal contact makes a conductive connection to the fin at an end face of the fin. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the first or second metal contact makes a conductive connection to the fin at an end face of the fin, in order to make the device operational.

 	With respect to claim 19, Singh et al discloses a gate dielectric layer (a layer under 32,Fig.5), however, it  does not explicitly disclose  further comprising  a gate dielectric layer and a second dielectric layer on the fin, the second dielectric layer thicker than the first dielectric layer, wherein the gate structure is located over a portion of the gate dielectric layer and  the second dielectric layer, and the second dielectric layer extends on the fin from the gate structure to the drain region. On the other hand, Hoentschel et al discloses  a gate dielectric layer (120,Fig.1b) and a second dielectric layer (109,Fig.1b) on the fin, the second dielectric layer thicker than the first dielectric layer (Fig.1b), wherein the gate structure is located over a portion of the gate dielectric layer and  the second dielectric layer (Fig.1b), and the second dielectric layer extends on the fin from the gate structure to the drain region (Fig.1b). It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Singh et al such that Singh et al is modified according to the teachings of Hoentschel et al such that a gate dielectric layer and a second dielectric layer on the fin, the second dielectric layer thicker than the first dielectric layer, wherein the gate structure is located over a portion of the gate dielectric layer and  the second dielectric layer, and the second dielectric layer extends on the fin from the gate structure to the drain region, in order to prevent cross talk to interfere with transistor’s operation. 

 	With respect to claim 20, the arts cited above do not explicitly disclose wherein the first conductivity type is N-type and the second conductivity type is P-type. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above such that the first conductivity type is N-type and the second conductivity type is P-type as a design choice.


Allowable Subject Matter
Claims 5,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895